DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3 and 5-18 are pending in the application.  Claim 4 has been canceled.  Claims 1, 6, 10, 17, and 18 have been amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is dependent on claim 4, which has been canceled.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al. (US 2011/0077672 A1) (“Fleischman”) in view of Kassab et al. (US 2010/0312256 Al) (“Kassab”).
Regarding claims 1, 5, and 8, Fleischman discloses (Figures 4-6, 23-25) a method for inverting and closing a left atrial appendage (17), comprising the steps of: reversibly attaching a catheter (40 in Figures 4-6/50 in Figures 23-25) to a target site (42) on the left atrial appendage; inserting at least part of a needle (58) through the left atrial appendage to an exterior of a heart (Figures 23, 24A); retracting the catheter to invert the left atrial appendage (paragraph 0064, Figure 6); and injecting tissue glue (89) through the needle so that the tissue glue adheres to sides of the left atrial appendage (Figures 24A and 24B).  Fleischman discloses that the step of injecting is performed when the needle is positioned exterior to the heart (Figures 23, 24A).  However, Fleischman fails to disclose that the needle is a closed end needle, wherein the needle defines a plurality of side holes therethrough, and wherein tissue 
Kassab teaches (Figures 1A and 2A) an analogous method for treating heart tissue comprising attaching a catheter (20) to heart tissue (65); inserting a part of a needle (30, 40) through the tissue; and injecting fluid through the needle to the heart tissue (paragraphs 0060-0061). Kassab teaches that the needle (30, 40) is a closed end needle that is slidably disposed in a lumen of the catheter, wherein the needle defines a plurality of side holes (50) therethrough, and wherein fluid is injected through the plurality of side holes. Kassab teaches that the catheter (20) engages the tissue of the heart via suction through a plunger tip (Figure 2A) while the needle (30, 40) forms a perforation in the heart tissue (paragraph 0063).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the catheter and needle configuration taught by Kassab for the catheter and needle configuration disclosed by Fleischman. Fleischman discloses the claimed invention except that instead of a closed end needle that defines a plurality of side holes therethrough that is slidably disposed in a lumen of a catheter that engages heart tissue via suction, the needle of Fleischman is in the form of a hollow coil disposed within a catheter that is rotated to engage the heart tissue. Kassab shows that the catheter/needle configuration with a closed end needle defining a plurality of side holes therethrough that is slidably disposed in a lumen of the catheter is an equivalent structure known in the art for engaging heart tissue, piercing it, and delivering fluid thereto. Therefore, because these two catheter/needle configurations were art-recognized equivalents at the time the 
Regarding claim 7, Fleischman as modified by Kassab teaches (Fleischman, Figures 4-6) that the target site (42) is at or near an apex of the left atrial appendage (17).
Regarding claim 9, Fleischman as modified by Kassab teaches (Fleischman, Figure 24B) the step of withdrawing the needle (58) from the left atrial appendage (17).

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al. (US 2011/0077672 A1) (“Fleischman”) in view of Kassab et al. (US 2010/0312256 Al) (“Kassab”) as applied to claim 1 above, and further in view of McAuley (US 2007/0043344 A1).
Regarding claims 2, 3, and 6, Fleischman as modified by Kassab teaches that the catheter is attached to the left atrial appendage via suction (Kassab, paragraph 0063) and the catheter has a plunger tip (Kassab, Figure 2A).  However, the combined teaching fails to teach that the catheter maintains suction during the step of retracting the catheter to invert the left atrial appendage.
In the same field of endeavor, McAuley teaches (Figures 3A-3E) that the tissue of the left atrial appendage can be engaged via clamping, grasping, gripping, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Fleischman to maintain suction during the step of retracting the catheter to invert the left atrial appendage, as taught by McAuley. This modification would allow the catheter to maintain attachment to the left atrial appendage so that the operator can maneuver the tissue (via controlling the catheter) of the left atrial appendage (McAuley, paragraph 0040) to invert the tissue.





Claims 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al. (US 2011/0077672 A1) (“Fleischman”) in view of Kassab et al. (US 2010/0312256 Al) (“Kassab”) and Hooven et al. (WO 2010/011661 A1, document attached to previous Office Action) (“Hooven”).
Regarding claims 10-13 and 15, Fleischman discloses (Figures 4-6, 23-25) a method for inverting an atrial appendage (17), comprising the steps of: inserting at least part of a catheter system (40 in Figures 4-6/50 in Figures 23-25) into an atrial appendage (17), the catheter system configured engage an apex of the atrial appendage; engaging the apex of the atrial appendage (Figure 23); retracting at least part of the catheter system under engagement so to cause the apex (42) of the atrial appendage to fold inward about itself (Figures 5, 6, 23), causing exterior sides of the atrial appendage to be adjacent to one another (Figures 5 and 6); and injecting a biologically-compatible glue (89) through a needle (58) inserted through the apex of the atrial appendage so that the biologically-compatible glue causes the exterior sides of the atrial appendage to adhere to one another (Figure 24B; paragraphs 0084-0085). Fleischman discloses that the step of injecting is performed when the needle (58) is positioned exterior to the heart (Figures 23 and 24A). Fleischman further discloses that inserting the needle (58) through the apex of the atrial appendage is performed before the step of retracting at least part of the catheter of the catheter system under engagement to cause the apex of the atrial appendage to fold inward about itself (Figures 4-6; paragraph 0068). However, Fleischman fails to disclose applying suction through a catheter to suctionally engage the apex of the atrial appendage.  Fleischman fails to disclose that the catheter and has a plunger tip. Fleischman also fails to disclose 
Kassab teaches (Figures 1A and 2A) an analogous method for treating heart tissue comprising attaching a catheter (20) to heart tissue (65) via a plunger tip (Figure 2A); inserting a part of a needle (30, 40) through the tissue; and injecting fluid through the needle to the heart tissue (paragraphs 0060-0061). Kassab teaches that the needle (30, 40) is a closed end needle that is slidably disposed in a lumen of the catheter, wherein the needle defines a plurality of side holes (50) therethrough, and wherein fluid is injected through the plurality of side holes. Kassab teaches that the catheter (20) engages the tissue of the heart via suction through a plunger tip (Figure 2A) while the needle (30, 40) forms a perforation in the heart tissue (paragraph 0063).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the catheter and needle configuration taught by Kassab for the catheter and needle configuration disclosed by Fleischman. Fleischman discloses the claimed invention except that instead of a closed end needle that defines a plurality of side holes therethrough that is slidably disposed in a lumen of a catheter that engages heart tissue via suction, the needle of Fleischman is in the form of a hollow coil disposed within a catheter that is rotated to engage the heart tissue. Kassab shows that the catheter/needle configuration with a closed end needle defining a plurality of side holes therethrough that is slidably disposed in a lumen of the catheter with a plunger tip is an equivalent structure known 
In the same field of endeavor Hooven teaches (Figures 1 and 2) a method of closing a left atrial appendage (LAA). Hooven teaches that closing the LAA prevents blood from entering or leaving the LAA relative to the left atrium of the heart. Hooven teaches that those of ordinary skill in the art will appreciate that this will reduce the risk of stroke by preventing the formation of blood clots in the left atrial appendage of a patient. Hooven teaches that scar tissue is formed and over time, the LAA atrophies and withers away (paragraphs 00043-00044).
Therefore, based on the teachings of Hooven in paragraphs 00043-00044, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the inverted left atrial appendage taught by Fleischman in view of Kassab would fibrose and atrophy over time, eliminating 
Regarding claim 16, Fleischman as modified by Kassab and Hooven teaches (Fleischman, Figure 24B) that the exterior sides comprise two exterior sides.
Regarding claim 17, Fleischman as modified by Kassab and Hooven teaches (Fleischman, Figure 24B) that the adhered sides eliminate formation of a thrombus in the apex of the atrial appendage because the atrial appendage has been inverted and affixed in the position shown in Figure 24B by the biologically-compatible glue (89).
Regarding claim 18, Fleischman as modified by Kassab and Hooven teaches (Fleischman, Figure 24B) withdrawing the needle from the atrial appendage (17).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al. (US 2011/0077672 A1) (“Fleischman”) in view of Kassab et al. (US 2010/0312256 Al) (“Kassab”) and Hooven et al. (WO 2010/011661 A1) (“Hooven”) as applied to claim 10 above, and further in view of McAuley (US 2007/0043344 A1).
Regarding claim 14, Fleischman as modified by Kassab and Hooven above teaches the method substantially as claimed. However, the combined teaching fails to explicitly teach that the catheter maintains suction during the step of retracting the catheter so that the left atrial appendage inverts.
In the same field of endeavor, McAuley teaches (Figures 3A-3E) that the tissue of the left atrial appendage can be engaged via clamping, grasping, gripping, hooking, piercing, lodging, catching, vacuuming, pushing, pulling, and/or trapping such that the tissue can be brought together or otherwise manipulated (paragraph 0024). In Figure 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Fleischman in view of Kassab and Hooven to incorporate a suction element located outside the human body that is in communication with the catheter element such that suction is created to engage the tissue and maintained so that it can be manipulated, as taught by McAuley.

Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive.  The Applicant has argued that the needle and catheter of Fleischman and Kassab are not equivalents and the closed end needle is not taught or suggested by the prior art of record.  The Applicant argues that the Fleischman uses a single element, Kassab uses three discrete elements, and the claimed invention uses two elements.  .
The Applicant has argued that neither reference discloses a closed end needle having side openings for delivering glue, and in order to replicate the claimed structure, some of the three elements of Kassab would need to be modified into a single element.  The Examiner disagrees with this argument as well.  The claim does not limit the needle to being a one-piece structure.  The only required structure of the needle is a closed end and a plurality of side holes.  The needle was interpreted in the rejections as elements 30 and 40 as shown in Figures 1A and 2A of Kassab, which define a closed end, a plurality of side holes, and the elements work in unison to puncture and deliver fluid to the tissue.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
 For these reasons, the Examiner maintains that the claims are obvious in view of the cited prior art references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McGurk et al. (US 2006/0009801 A1; Figures 1, 2, 5-8).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771    

/DIANE D YABUT/Primary Examiner, Art Unit 3771